U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [mark one] xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended: JUNE 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52846 REGALWORKS MEDIA, INC. (Name of small business issuer in its Charter) NEVADA 76-0766174 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) , SUITE 300 SANTA MONICA, CA 90401 (Address of Principal Executive Offices) 703-220-9977 (Registrant’s Telephone Number including Area Code) AMERELITE SOLUTIONS, INC. 3122 W. CLARENDON AVENUE, PHOENIX, AZ 85017 (Former name, former address and former fiscal year, if changed since last report) Copy of all communications to: John Holt Smith, Esq. 225 Santa Monica Blvd., Suite 300 Santa Monica, CA 90401 310-384-1886 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yeso No x As of August 19, 2013 the registrant had 14,000,000 shares of its common stock, $0.001 par value, issued and outstanding. EXPLANATORY NOTE: On July 15, 2013 RegalWorks Media, Inc. (formerly known as AmerElite Solutions, Inc.) completed its reorganization with RegalWorks, Inc. (“RWI”). On July 3, 2013 RWI changed its name from RegalWorks Media, Inc. in anticipation of the reorganization. In accordance with the terms of the reorganization agreement, RWI (the operating entity) became a wholly owned subsidiary of AmerElite Solutions, Inc., which then the registrant changed its name to RegalWorks Media, Inc. The financial statements and other information included herein precede the effective date of the reorganization. As a consequence, the information presented includes separately the financial statements for both AmerElite Solutions, Inc. (the registrant) and RegalWorks, Inc. (the operating entity, private company) as of June 30, 2013, along with pro forma financial statement combining the two entities. 1 REGALWORKS MEDIA, INC. (F/K/A AMERELITE SOLUTIONS, INC.) (A DEVELOPMENT STAGE COMPANY) Table of Contents Page Part I - Financial Information Item 1. Financial Statements 3 Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 (audited) 3 Statements of Operations (unaudited) for the Three Months and Six Months Ended June 30, 2013 and 2012, and for the period July 26, 1994 (inception) through June 30, 2013 (unaudited) 4 Statements of Cash Flows (unaudited) for the Six Months EndedJune 30, 2013 and 2012, and for the period July 26, 1994 (inception) through June 30, 2013 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Pro forma Financial Statements of RegalWorks Media, Inc. as of June 30, 2013 (unaudited) 10 Pro forma Combined Consolidated Financial Statements of RegalWorks Media, Inc. as of June 30, 2013 (unaudited) 21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Part II - Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 2 PART I – FINANCIAL STATEMENTS ITEM 1. FINANCIAL INFORMATION REGALWORKS MEDIA, INC. (F/K/A AMERELITE SOLUTIONS, INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS June 30, December 31, (unaudited) audited ASSETS Current Assets: Cash and Cash Equivalents $ $ Total Current Assets Other Assets: Deposits - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts Payable $ $ Accrued Interest Payable Notes Payable Total Current Liabilities Total Liabilities Stockholders' Equity/(Deficit): Preferred Stock, Par Value $0.001 per share; authorized 10,000,000 issued and outstanding none - - Common Stock, Par Value $0.001 per share authorized 100,000,000 issued and outstanding 917,148 Additional Paid-in Capital Accumulated Deficit during Development Stage ) ) Total Stockholders' Equity/(Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these statements 3 REGALWORKS MEDIA, INC. (F/K/A AMERELITE SOLUTIONS, INC.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) Three Months Three Months Six Months Six Months July 26, 1994 Ended Ended Ended Ended (inception) through June 30, June 30, June 30, June 30, June 30, Revenue $
